Citation Nr: 1721716	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include sinusitis. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a January 2017 letter, the Veteran withdrew his earlier request for a Board hearing.


FINDINGS OF FACT

1.  There is no competent evidence of record that reflects the Veteran suffers from left ear hearing loss.

2.  There is no competent evidence of record that reflects the Veteran currently suffers from a respiratory disorder, to include sinusitis. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for a respiratory disorder, to include sinusitis, have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for left ear hearing loss

The Veteran in this case contends that his left ear hearing loss is the result of in-service noise exposure.  In this regard, his DD-214 indicates that during his active duty in the U.S. Air Force, he served as an electrician.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to the first element of service connection, the existence of a present disability, the Board finds based on the evidence of record, the Veteran does not have hearing loss in his left ear for VA purposes.

A review of the Veteran's service treatment records reveal the Veteran's October 1967 enlistment examination and October 1971 separation examination both showed normal hearing in the left ear. 

In January 2001, the Veteran was evaluated for fitness to work as a Corrections Officer with the Winnebago County Sherriff's Department.  On the medical questionnaire, the Veteran checked off he did not have hearing problems.  See January 2001 Illinois Local Government Law Enforcement Officers Training Board Medical History Form 1.  Furthermore, the Veteran checked off he had not worked a job that was noisy and when working in high noise areas, the Veteran checked off he did wear hearing protection.  See January 2001 Occupation Health Screening Results.  The accompanying January 2001 audiological examination report reveals normal hearing in the left ear as well.  See January 2001 Occupational Health Screening Results.  Ultimately, the Veteran was found fit for duty.  

In a July 2011 VA audiological examination report, the results indicated the following readings in the Veteran's left ear: 500 Hertz showed 15 decibels loss, at 1000 Hertz, showed 25 decibels lost, at 2000 Hertz showed 25 decibels lost, at 3000 Hertz, showed 30 decibels lost, and at 4000 Hertz showed 35 decibels lost.  The Maryland CNC word list speech recognition score was 94 percent in the left ear. 

The VA examiner reviewed the June 2010 audiogram report completed at Brookside Specialty Clinic and indicated that the results revealed a bilateral mild to moderate sensorineural hearing loss with the right ear being slightly worse than the left. 

The VA examiner diagnosed the Veteran with sensorineural (normal to mild) hearing loss in the left ear.  Thus, while the Board notes that the VA examiner noted normal to mild sensorineural hearing loss in the left ear, under 38 C.F.R. § 3.385, the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 was not 40 decibels or greater; nor were there at least three frequencies at 26 decibels or greater; and consequently, pursuant to the laws administrated by VA, the Veteran does not meet the criteria for hearing loss in his left ear.  

In addition to the objective medical evidence, the Board has reviewed the lay statements submitted in this claim.  During the course of the appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss, which he asserts began during service and has continued upon separation from service.  The Veteran contends that during his active duty, while in the civil engineering squadron at Forbes Air Force base, he would routinely do maintenance on planes when the planes were taxing and taking off, without being issued any ear protection.  The Veteran contends that times after doing maintenance in these areas, his hearing was muffled or diminished.  The Veteran stated that these symptoms would typically disappear in a few hours, or within a few days.  See July 13, 2010 Statement by the Veteran.  However, the Board notes that, as previously discussed above, on his medical questionnaire for his possible employment with Winnebago County Sherriff's Department, the Veteran indicated he had wore hearing protection while in noisy areas.

Additionally, the Board has reviewed the buddy statements submitted in this claim.  In an August 2010 statement, the Veteran's mother stated that the Veteran complained of his hearing difficulties near the end of his service and that she noticed these conditions at times throughout his life since the Veteran's separation from service.  Also, she stated that the Veteran did not have having hearing problems prior to service.  

In an August 2010 statement, the Veteran's sister stated that the Veteran discussed his continuing hearing problems.  She stated that the Veteran did not have hearing problems prior to service, and it seemed the hearing problems began during and progressed since his separation from service.

In an August 2010 statement, the Veteran's friend and co-worker, A.S., who has known the Veteran for 10 years, stated that the Veteran discussed his hearing problems, and that A.S. has witnessed some hearing difficulties at work and in recreational settings.  

Thus, upon consideration of the Veteran's lay statements and the buddy statements submitted as to the Veteran's subjective hearing loss, the Board finds that these statements are outweighed by the objective audiological findings.  The assignment of disabilities for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the July 2011 audiological examination are more probative of the etiology of the Veteran's hearing loss for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Significantly, there is no contrary medical opinion. 

In light of the above, the Board finds that the probative evidence of record does not demonstrate that the Veteran has left ear hearing loss, and it finds that the first element of service connection has not been met.

In the absence of evidence of a current hearing disability that meets VA standards, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992); 38 C.F.R. § 3.385 (2008) (for VA purposes, "impaired hearing will be considered to be a disability" only when hearing loss examination results reach certain auditory thresholds).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a left ear hearing loss, the claim is denied.

Service connection for a respiratory disorder

The Veteran contends that he is entitled to service connection for a respiratory disorder for his nasal and sinus problems, which were a result of his continuous use of a nasal spray, Afrin, for which he was prescribed, and began using during his service. 

There is no specific statutory guidance with regard to Afrin-related claims, nor has the Secretary of VA promulgated any specific regulations in regard to such claims.

With regard to the first element of service connection, the existence of a present disability, the Board finds based on the evidence of record, the Veteran does not have a current respiratory disorder, to include sinusitis.
 
The Veteran's service treatment records reveal in March 1968, the Veteran was diagnoised with bilateral ethmoid sinusitis, which was more advanced on the right side.  See March 1968 Service Treatment Radiographic Report.

In March 1971, the Veteran was seen for possible allerogies.  The Veteran was treated with a combination of Benadryl, Actifed, and Afrin nasal spray.  

The Veteran's October 1971 separation examination report reveals clinically the Veteran's sinuses and nose were normal; although the report did indicate the Veteran had sinus trouble and hay fever that were treated with commercial medications.  

In a July 2011 VA examination report, the Veteran reported he periodically gets upper respiratory infections and treats them by taking a hot shower.  The Veteran reported he has not used Afrin since 1971.  During the examination, the VA examiner noted the Veteran's only symptom was a dry cough in the morning which occurred about 50 percent of the mornings.  The VA examiner noted the Veteran had no interference with breathing through his nose, fevers, speech impairment, headaches, purulent discharge or drainage, nor has been prescribed any episodes of incapacitation by a physician.  The VA examiner found the Veteran was a healthy male in no respiratory distress.  The Veteran's nasal mucosa appeared normal and there was no septal deviation, polyps, or obstruction.  In addition, the VA examiner noted that there was no nasal or sinus damage detectable and that the respiratory illness that he had in 1968 and 1971 were totally resolved without any residuals from the use of the Afrin nasal spray.  Ultimately, the VA examiner opined that  it is unlikely that there are any nasal or sinus problems other than the usual and random upper respiratory infections that can normally occur.  

In addition to the objective medical evidence, the Board has reviewed the lay statements submitted in this claim. 

The Veteran contends during his last year of active duty he developed severe head and sinus problems, in which he sought medical attention.  He was given a nasal spray, Afrin, to relieve congestion.  The Veteran contends that he was never instructed on the length of time to use this nasal spray, and therefore continued using it on nearly a daily basis from March 1971 until soon after his release (10/22/1971).   After separation from service, the Veteran stated that he was treated by an eye, ear, and nose specialist, and was told that the continued use of the nasal spray has damaged his sinus.  The Veteran has not been able to obtain the name of this doctor or clinic.  See July 13, 2010, Statement by the Veteran.  Conversely, the Board notes that in January 2011, during his medical questionnaire for his evaluation as a Corrections Officer with the Winnebago County Sherriff's Department, the Veteran reported he did not have ear, nose, throat trouble or allergies - hayfever or skin.  See Illinois Local Government Law Enforcement Officers Training Board Medical History Form 1, #50, #53.

Additionally, the Board has reviewed the buddy statements submitted in this claim.  In an August 2010 statement, the Veteran's mother stated that the Veteran has nose and sinus problems, during and since his release from service, which he did not have prior to service.  Also, she stated that the Veteran has had ongoing sinus problems, which she believed stemmed from an illness he had and was treated for while in service.  She noted that the Veteran has missed work and family functions due to his headaches from sinus problems.  

In an August 2010 statement, the Veteran's sister stated that the Veteran discussed his continuing nose and sinus problems with her.  She stated that the Veteran did not have these problems prior to service, and it seemed the Veteran's nose and sinus problems began during and progressed since his separation from service.  She noted that the Veteran has missed work and family gatherings due to his headaches from sinus problems.  

In an August 2010 statement, the Veteran's friend and co-worker, A.S., who has known the Veteran for 10 years, stated that the Veteran has missed work and planned functions due to headaches from sinus problems.   

The Board acknowledges that lay persons are competent to provide testimony concerning factual matters of which he/she has first-hand knowledge (that is, experiencing physical symptoms such as pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, a respiratory disorder, to include sinusitis, the issue of such an ailment, is a determination outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, the lay statements have been reviewed and considered.  However, the Veteran, his mother, sister, and co-worker all lack the medical training and expertise to provide a complex medical opinion as to a claimed respiratory disorder, to include sinusitis.  Id.  The Board finds the July 2011 VA medical opinion is highly probative as it is based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary medical opinion.

In light of the above, the Board finds that the probative evidence of record does not demonstrate the Veteran has a respiratory disorder, to include sinusitis, and it finds that the first element of service connection has not been met.

Without evidence of a respiratory disorder, to include sinusitis, the Board need not address the other elements of service connection.  See Degmetich, 104 F. 3d 1328 (the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer, 3 Vet. App. at 225 (in the absence of evidence of a present disability, there can be no valid claim).  



ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a respiratory disorder, to include sinusitis, is denied. 




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


